McDermott International, Inc.

Director and Executive Deferred Compensation Plan

As Amended and Restated November 8, 2010

ARTICLE I

Purpose

1.1 Purpose of Plan. The purpose of this McDermott International, Inc. Director
and Executive Deferred Compensation Plan (the “Plan”) is to advance the
interests of McDermott International, Inc., its subsidiaries and affiliates by
providing certain deferred compensation opportunities for directors and
executives as well as retirement benefits that will attract and retain highly
qualified key employees accountable for the successful conduct of its business.

1.2 ERISA Status. This Plan, to the extent of executive participation, is
governed by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). It has been designed to qualify for certain exemptions under Title I
of ERISA that apply to plans that are unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees. This Plan is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended, and regulations and rulings
issued thereunder, to the extent applicable.

1.3 Effective Date. The original effective date of this Plan was January 1,
2005, and this Plan was amended and restated as of the close of business
December 31, 2008. The effective date of this amendment and restatement is the
close of business November 8, 2010 (the “Effective Date”).

ARTICLE II

Definitions and Construction

Definitions. Where the following words and phrases appear in this Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

 

  2.1 Account. Collectively, means the Participant’s Company Account and the
Participant’s Deferral Account.

 

  2.2 Account Value. At any given time, the sum of all amounts credited to the
Participant’s Account, adjusted for any income, gain or loss and any payments
attributable to such account.

 

  2.3 Beneficial Owner or Beneficial Ownership. Beneficial Owner or Beneficial
Ownership has the meaning ascribed to such term in Rule 13d-3 of the General
Rules and Regulations under the Exchange Act.

 

  2.4

Beneficiary. Each person designated by a Participant, on a form provided by the
Company for this purpose, to receive the Participant’s distribution under
Article VI in the event of the Participant’s death prior to receiving complete



--------------------------------------------------------------------------------

 

payment of his or her Account. In order to be effective under this Plan, any
form designating a Beneficiary must be delivered to the Committee before the
Participant’s death. In the absence of such an effective designation of a
Beneficiary, “Beneficiary” means the Participant’s spouse, or if there is no
spouse on the date of the Participant’s death, the Participant’s estate, or
heirs at law if there is no administration of the Participant’s estate.

 

  2.5 Board. The Board of Directors of McDermott International, Inc. or the
board of directors of a company that is a successor to the Company.

 

  2.6 Bonus. Any bonus paid to a Participant under any plan, policy or program
of the Company providing for the payment of annual bonuses to employees or any
extraordinary payment paid to a Participant if such payment is designated by the
Committee to be a Bonus for purposes of this Plan. Bonus shall not include any
compensation under the 2009 McDermott International, Inc. Long-Term Incentive
Plan and any successor plan thereto.

 

  2.7 Cause. Cause means:

 

  (a) the overt and willful disobedience of orders or directives issued to a
Participant who is an Eligible Employee that are within his scope of duties, or
any other willful and continued failure of such a Participant to perform
substantially his duties with the Company (occasioned by reason other than
physical or mental illness or disability) after a written demand for substantial
performance is delivered to such Participant by the Committee or the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Committee or the Chief Executive Officer believes that such
Participant has not substantially performed his duties, after which such
Participant shall have 30 days to defend or remedy such failure to substantially
perform his duties;

 

  (b) the willful engaging by a Participant who is an Eligible Employee in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company; or

 

  (c) the conviction of a Participant who is an Eligible Employee with no
further possibility of appeal or, or plea of nolo contendere by such Participant
to, any felony or crime of falsehood.

The cessation of employment of a Participant in any situation involving any
conditions or facts described under either subparagraph (a) or (b) above shall
not be deemed to be for “Cause” unless and until there shall have been delivered
such Participant a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Committee at
a meeting of such Committee called and held for such purpose (after reasonable
notice is provided to the Participant and the Participant is given an
opportunity to be heard before the Committee), finding that, in the good faith
opinion of the Committee, the Participant is guilty of the conduct described in
subparagraph (a) or (b) above, and specifying the particulars thereof in detail.

 

2



--------------------------------------------------------------------------------

  2.8 Change in Control. means the occurrence or existence of any of the
following facts or circumstances after the Effective Date:

 

  (a) any person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation or other entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding voting securities;

 

  (b) within any period of two (2) consecutive years (not including any period
prior to the initial execution of this Plan), individuals who at the beginning
of such period constitute the Board, and any new Directors (other than a
Director designated by a Person who has entered into an agreement with the
Company to effect any transaction described in Clause (a), (c), (d) or (e) of
this Section 2.7) whose election by the Board or nomination for election by the
stockholders of the Company, was approved by a vote of at least two-thirds
(2/3) of the Directors, then still in office who either were Directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board;

 

  (c) a merger or consolidation of the Company, with any other corporation or
other entity has been consummated, other than a merger or consolidation which
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
the surviving entity outstanding immediately after such merger or consolidation;

 

  (d) the shareholders of the Company approve: (i) a plan of complete
liquidation of the Company; or (ii) an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets; or

 

  (e)

within one year following the consummation of a merger or consolidation
transaction involving the Company (whether as a constituent corporation, the
acquiror, the direct or indirect parent entity of the acquiror, the entity being
acquired, or the direct or indirect parent entity of the entity being acquired):
(i) individuals who, at the time of the execution and delivery of the definitive
agreement pursuant to which such transaction has been consummated by the parties
thereto (a “Definitive Transaction

 

3



--------------------------------------------------------------------------------

 

Agreement”) (or, if there are multiple such agreements relating to such
transaction, the first time of execution and delivery by the parties to any such
agreement) (the “Execution Time”), constituted the Board cease, for any reason
(excluding death, disability or voluntary resignation but including any such
voluntary resignation effected in accordance with any Definitive Transaction
Agreement), to constitute a majority of the Board; or (ii) either individual
who, at the Execution Time, served as the Chief Executive Officer or Chief
Financial Officer of the Company does not, for any reason (excluding as a result
of death, disability or voluntary termination but including any such voluntary
termination effected in accordance with any Definitive Transaction Agreement),
serve as the Chief Executive Officer or Chief Financial Officer, as applicable,
of the Company or, if the Company does not continue as a registrant with a class
of equity securities registered pursuant to Section 12(b) of the Exchange Act,
as the Chief Executive Officer or Chief Financial Officer, as applicable, of a
corporation or other entity that is (A) a registrant with a class of equity
securities registered pursuant to Section 12(b) of the Exchange Act and (B) the
surviving entity in such transaction or a direct or indirect parent entity of
the surviving entity or the Company following the consummation of such
transaction; provided, however, that a Change in Control shall not be deemed to
have occurred pursuant to this clause (e) in the case of a merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 55% of the combined voting power of the voting securities of
the Company or the surviving entity outstanding immediately after such merger or
consolidation.

However, in no event shall a “Change in Control” be deemed to have occurred with
respect to a Participant if the Participant is part of the purchasing group
which consummates a transaction resulting in a Change in Control. A Participant
shall be deemed “part of a purchasing group” for purposes of the preceding
sentence if the Participant is an equity participant in the purchasing company
or group (except for: (i) passive ownership of less than three percent (3%) of
the stock of the purchasing company; or (ii) ownership of equity participation
in the purchasing company or group which is otherwise not significant, as
determined prior to the Change in Control by a majority of the non-employee
continuing Directors).

Anything in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred unless such event constitutes an event
specified in Code Section 409A(2)(A)(v) and the Treasury Regulations promulgated
thereunder.

 

  2.9 Code. The Internal Revenue Code of 1986, as amended.

 

4



--------------------------------------------------------------------------------

 

  2.10 Committee. The Compensation Committee of the Board, or such other
administrative committee that is appointed by the Board to administer this Plan.

 

  2.11 Company. McDermott International, Inc. and, except where the context
clearly indicates otherwise, shall include the Company’s subsidiaries and
affiliates, as well as any successor to any such entities.

 

  2.12 Company Account. The notional account maintained by the Committee
reflecting each Participant’s Company Contributions, together with any income,
gain or loss and any payments attributable to such account.

 

  2.13 Company Contribution. The total contributions credited to a Participant’s
Company Account for each Plan Year pursuant to the provisions of Section 4.1 or
4.2.

 

  2.14 Compensation. In the case of Participants who are Eligible Employees, the
salary, wages and other cash remuneration received by a Participant during any
Plan Year or in respect of employment or service with the Company, including any
contributions made to a plan described in Sections 125, 132(f) or 401(k) of the
Code pursuant to a salary reduction agreement entered into between a Participant
and the Company and Bonuses, and amounts, if any, deferred by the Participant
under this Plan, but unless authorized by the Committee, excluding cash payments
under the 2009 McDermott International, Inc. Long-Term Incentive Plan and any
successor plan thereto and other additional remuneration in any form.

In the case of a Participant who is a Director and not an employee of the
Company, the annual retainer and fees received by the Participant during any
Plan Year.

 

  2.15 Deemed Investments. With respect to any Account, the hypothetical
investment options with respect to which such Account is deemed to be invested
in for purposes of determining the value of such Account under this Plan, as
selected from time to time by the Committee in its discretion.

 

  2.16 Deferral Account. The notional account maintained by the Committee
reflecting each Participant’s Deferral Contributions, together with any income,
gain or loss and any payments attributable to such amount.

 

  2.17 Deferral Contribution. Compensation that is deferred by a Participant
pursuant to Section 4.3 and credited to a Participant’s Deferral Account
pursuant to the provisions of Section 4.3.

 

  2.18 Director. Any individual who is a member of the Board; provided, however,
that any member of the Board who is employed by the Company shall be considered
an Eligible Employee under this Plan and not a Director (except for purposes of
Section 2.7).

 

5



--------------------------------------------------------------------------------

 

  2.19 Disabled. A Participant will be considered Disabled if the Committee
determines in its sole discretion that the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.

 

  2.20 Eligible Employee. The Company’s CEO and any officers of the Company and
its subsidiaries and affiliates.

 

  2.21 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

  2.22 Exchange Act. The Securities Exchange Act of 1934, as amended.

 

  2.23 IRS. The Internal Revenue Service.

 

  2.24 Participant. An Eligible Employee or Director who has been selected by
the Committee as a Participant in this Plan or a portion thereof until such
Eligible Employee or Director ceases to be a Participant in accordance with
Article III of this Plan.

 

  2.25 Person. Person has the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Section 13(d) and 14(d) thereof, including a
“group” (as that term is used in Section 13(d)(3) thereof).

 

  2.26 Plan Year. The twelve-consecutive month period commencing January 1 of
each year.

 

  2.27 Retirement. Retirement means, in the case of a Participant who is an
Eligible Employee, Separation from Service with the Company on or after the
first of the calendar month following the Participant’s attainment of the age of
65.

 

  2.28 Separation from Service. If the Participant is an Eligible Employee, a
Separation from Service occurs on the date a Participant dies, retires or
otherwise has a termination of employment with the Company. A termination of
employment occurs on the date after which the Participant and the Company
reasonably anticipate that no further services will be performed by the
Participant or that the level of bona fide services reasonably anticipated to be
performed after such date will permanently decrease to 49% or less of the
average level of bona fide services provided in the immediately preceding 36
months.

If the Participant is a Director, a Separation from Service occurs on the date
the Participant ceases to be a Director of the Company, provided that as of such
date the Participant and the Company reasonably anticipate that no further
services will be performed by the Participant or that the level of bona fide
services reasonably anticipated to be performed after such date will permanently
decrease to 49% or less of the average level of bona fide services provided in
the immediately preceding 36 months.

 

6



--------------------------------------------------------------------------------

 

  2.29 Specified Person. Specified Person shall have the meaning set forth in
Code Section 409A(a)(2)(B)(i) and regulations and rulings promulgated by the IRS
thereunder.

 

  2.30 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or any dependent (as defined in
Section 409A of the Code) of the Participant; loss of a Participant’s property
due to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of a Participant. Whether a
Participant is faced with an Unforeseeable Emergency is to be determined by the
Committee in its sole discretion, based on the relevant facts and circumstances
of each case. In any case, a distribution on account of Unforeseeable Emergency
may not exceed the amount necessary to relieve the emergency, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent that the emergency may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or by cessation of deferrals under this
Plan.

 

  2.31 Vested Account. The sum of the Participant’s vested Company Account and
the Participant’s Deferral Account.

 

  2.32 Vested Percentage. The percentage as to which a Participant is vested in
his or her Company Account as determined under Sections 5.4 and 5.5.

 

  2.33 Years of Participation. The sum of whole Plan Years of participation in
this Plan as an active Eligible Employee in continuous employment or as a
Director in continuous service, excluding fractional years.

ARTICLE III

Participation

The Committee, in its sole discretion, shall select and notify in writing those
Eligible Employees or Directors of the Company who shall participate in this
Plan or a portion thereof. An Eligible Employee or Director who has been
selected by the Committee as a Participant shall begin participation in this
Plan effective on the date specified by the Committee in its notification and
shall continue to participate in this Plan until the earlier of (a) the date the
Committee notifies the Participant that he or she is no longer eligible to
participate in this Plan or (b) the date of his or her Separation from Service.
A Participant who ceases to participate in this Plan pursuant to Clause (a) of
the preceding sentence shall be treated as if he or she had terminated his or
her employment or directorship, as appropriate, with the Company but (i) his or
her benefit, if any, payable upon Separation from Service shall not be payable
until after his or her Separation from Service, and (ii) his or her Vested
Account shall be adjusted as provided in Article V. An Eligible Employee who is
rehired by the Company following his or her Separation from Service shall become
a Participant only if such Eligible Employee is again selected to

 

7



--------------------------------------------------------------------------------

participate in this Plan by the Committee. A Director who again becomes a member
of the Board following his or her Separation from Service shall become a
Participant only if such Director is again selected to participate in this Plan
by the Committee.

ARTICLE IV

Contributions

4.1 Annual Company Contribution. As of the first day of each Plan Year, the
Company shall declare a contribution percentage, which may be zero, for each
Participant’s Company Account. The contribution percentage declared for a
Participant may, but need not be, the same as the contribution percentage
declared for other Participants. Company Contributions shall be credited as
bookkeeping entries as of the first day of this Plan Year or at other such times
as determined by the Committee to each Participant’s Company Account, in an
amount equal to the contribution percentage declared for the Participant
multiplied by the Participant’s Compensation received during the prior Plan
Year.

4.2 Discretionary Company Contribution. The Committee may in its sole discretion
at any time make an extraordinary contribution to the Company Account of any
Participant.

4.3 Participant Deferrals. For any Plan Year, the Committee may, in its sole
discretion, allow a Participant to elect to defer the payment by the Company of
any whole percentage (or dollar amount) of his or her annual base salary,
retainer or fees that would otherwise be paid during such Plan Year and/or of
any whole percentage (or dollar amount) of any Bonus earned during such Plan
Year, and instead have such amounts credited as a bookkeeping entry to his or
her Deferral Account. The Compensation otherwise payable to a Participant shall
be reduced by the amount the Participant elected to have contributed to the
Participant’s Deferral Account, which shall be a Deferral Contribution.

4.4 Participant Elections. Unless a different time is established by the
Committee for a particular deferral election, prior to the first day of each
Plan Year, each Participant shall file a written election with the Committee
specifying (i) the type(s) and amount(s) of Compensation that he or she wishes
to defer pursuant to Section 4.3, if Deferral Contributions are permitted by the
Committee for the relevant Plan Year, (ii) the payment date or payment
commencement date pertaining to the portion of his or her Vested Account that is
attributable to contributions made in the relevant Plan Year, and (iii) the form
of payment of the portion of his or her Vested Account that is attributable to
contributions made in the relevant Plan Year. Such election with respect to any
Plan Year must be filed with the Committee no later than the last day of the
immediately preceding Plan Year; provided, however, that an election made by a
new Participant who is first eligible to participate in this Plan may be made no
later than the 30th day following the date on which he or she is initially
eligible to participate in this Plan, but only with respect to Compensation
earned after the effective date of such election. If Deferral Contributions are
permitted, a Participant who is (a) an Eligible Employee may elect to defer up
to 50% of his or her annual salary and/or up to 100% of any Bonus earned in any
Plan Year or (b) a Director may elect to defer up to 100% of his or her annual
retainer and fees earned in any Plan Year.

 

8



--------------------------------------------------------------------------------

 

Except as set forth in Section 6.3, a Participant shall not be permitted to
change his or her election with respect to the timing or form of payment and any
election made hereunder shall not apply with respect to prior Plan Years.
Failure to make a timely Deferral Contribution election will result in no
Deferral Contributions for the relevant Plan Year. If a Participant fails to
make a timely election specifying time and form of payment, payment of the
portion of the Participant’s Vested Account that is attributable to
contributions made in the relevant Plan Year shall be paid in accordance with
Section 6.4.

4.5 Suspension of Deferral Contributions. Except as provided below, an election
to make Deferral Contributions in a Plan Year shall be irrevocable on the last
day of the immediately preceding Plan Year. To the extent expressly permitted
under Code Section 409A and regulations and rulings promulgated by the IRS
thereunder, the deferral election of a Participant who is an Eligible Employee
shall be suspended during any unpaid leave of absence granted in accordance with
any applicable Company policy; provided, however that such deferral election
shall become fully operative as of the first day of the payroll period
commencing coincident with or next following the Participant’s return to active
employment following termination of the approved unpaid leave in this Plan Year
to which the Participant’s deferral pertains. In the event of an Unforeseeable
Emergency, a Participant shall suspend deferrals in order to relieve the
emergency, provided that the deferrals must be suspended for the entire
remainder of the applicable Plan Year. In the event of a Disability, the
Participant may suspend deferrals by the later of the end of the taxable year of
the Company in which the Disability arises, or the 15th of the third month
following the date that the Disability arises.

ARTICLE V

Accounts

5.1 Company Accounts. The Committee shall establish and maintain an individual
bookkeeping account for each Participant, which shall be the Participant’s
Company Account. A separate “Company Sub Account” may be maintained for each
Participant for each Plan Year in respect of which Company Contributions are
credited under this Plan for the benefit of the Participant. The Committee shall
credit the amount of each Company Contribution made on behalf of a Participant
to such Participant’s Company Account pursuant to Section 4.1 and 4.2. The
Committee shall further debit and/or credit the Participant’s Company Account
with any income, gain or loss based upon the performance of the Deemed
Investments selected by the Participant and any payments attributable to such
account on a daily basis, or at such other times as it shall determine
appropriate. The sole purpose of the Participant’s Company Account is to record
and reflect the Company’s Plan obligations related to Company Contributions to
the Participant under this Plan. The Company shall not be required to segregate
any of its assets with respect to Plan obligations nor shall any provision of
this Plan be construed as constituting such segregation.

5.2 Deferral Accounts. The Committee shall establish and maintain an individual
bookkeeping account for each Participant, which shall be the Participant’s
Deferral Account. A separate “Deferral Sub Account” may be maintained for each
Participant for each Plan Year in respect of which Deferral Contributions are
credited under this Plan for the benefit of the Participant. The Committee shall
credit the amount of each Deferral Contribution made on

 

9



--------------------------------------------------------------------------------

behalf of a Participant to such Participant’s Deferral Account as soon as
administratively feasible following the applicable deferral. The Committee shall
further debit and/or credit the Participant’s Deferral Account with any income,
gain or loss based upon the performance of the Deemed Investments selected by
the Participant and any payments attributable to such Account on a daily basis,
or at such other times as it shall determine appropriate. The sole purpose of
the Participant’s Deferral Account is to record and reflect the Company’s Plan
obligations related to Deferral Contributions of the Participant under this
Plan.

5.3 Hypothetical Accruals to the Account. In accordance with procedures
established by the Committee and subject to this Section 5.3, each Participant
may designate the Deemed Investments with respect to which his or her Account
shall be deemed to be invested. If a Participant fails to make a proper
designation, then his Account shall be deemed to be invested in the Deemed
Investments designated by the Committee in its sole discretion. A Participant
may change such designation with respect to future Company and Deferral
Contributions, as well as amounts already credited to his or her Account in
accordance with procedures established by the Committee. A copy of any available
prospectus or other disclosure materials for each of the Deemed Investments
shall be made available to each Participant upon request. The Committee shall
determine from time to time each of the Deemed Investments made available under
this Plan and may change any such determinations at any time. Nothing herein
shall obligate the Company to invest any part of its assets in any of the
investment vehicles serving as the Deemed Investments.

5.4 Vesting of Company Account. A Participant’s vested percentage with respect
to the Participant’s Company Account, adjusted by any income, gain or loss and
any payments attributable thereto, shall be the lesser of (i) 20% times the
Participant’s Years of Participation, and (ii) 100%. Except as provided in
Section 5.5, upon Separation from Service or cessation of Plan participation,
whichever is earlier, a Participant shall forfeit all amounts credited to his or
her Company Account other than his or her Vested Account value determined as of
the close of business coincident with or next following the date of such
Separation from Service or cessation of Plan participation, as applicable,
provided, however, that amounts not so forfeited shall continue to be debited
and credited in accordance with Section 5.3 from and after Separation from
Service.

5.5 Accelerated Vesting. The vesting provisions in Section 5.4 notwithstanding,
the Participant shall have a Vested Percentage of 100% for his or her entire
Account upon the soonest of the following to occur during the Participant’s
employment with the Company: (i) the date of Separation from Service as a result
of the Participant’s death or disability or termination by the Company for any
reason other than Cause, (ii) the Participant’s Disability, (iii) the
Participant’s Retirement (if the Participant is not a Director), or (iv) the
date a Change in Control occurs. Each Participant who was employed by the
Company on December 31, 2008 shall have a vested percentage of 100% of amounts
allocated to his or her Account as of December 31, 2008 and future gains and
losses thereon. Amounts allocated on or after January 1, 2009 and gains and
losses thereon shall vest in accordance with Section 5.4 and the first sentence
of this Section 5.5.

5.6 Vesting of Deferral Account. A Participant’s Vested Percentage with regard
to his or her Deferral Account shall at all times be 100%.

 

10



--------------------------------------------------------------------------------

 

5.7 Nature and Source of Payments. The obligation to make distributions under
this Plan with respect to each Participant and any Beneficiary in accordance
with the terms of this Plan shall constitute a liability of the entity within
the Company which employed the Participant or for whom the Participant rendered
services when the obligation was accrued, and no other entity shall have such
obligation and any failure by a particular entity to live up to its obligation
under this Plan shall have no effect on any other entity. All distributions
payable hereunder shall be made from the general assets of the Company, and
nothing herein shall be deemed to create a trust of any kind between the Company
and any Participant or other person. No special or separate fund shall be
established nor shall any other segregation of assets be made to assure that
distributions will be made under this Plan. No Participant or Beneficiary shall
have any interest in any particular asset of the Company by virtue of the
existence of this Plan. Each Participant and Beneficiary shall, with respect to
his or her rights and benefits under this Plan (including Accounts), be an
unsecured general creditor of the Company.

5.8 Statements to Participants. Periodically, as determined by the Committee,
but not less frequently than annually, the Committee shall transmit to each
Participant a written statement regarding the Participant’s Account for the
period beginning on the date following the effective date of the preceding
statement and ending on the effective date of the current statement.

ARTICLE VI

Payment of Benefits

6.1 Occasions for Distributions. The Company shall distribute a Participant’s
Vested Account following the events and in the manner set forth in this
Article VI. A Participant’s Vested Account shall be debited in the amount of any
distribution made from the Account as of the date of the distribution. The
occasions for distributions shall be (i) the Participant’s Separation From
Service, including upon Retirement (if the Participant is not a Director) or
death, (ii) Disability, (iii) the occurrence of an Unforeseeable Emergency, or
(iv) the completion of fixed period of deferral.

6.2 Distribution Elections. A Participant shall elect the time and form of
payment of his or her Vested Account in the manner set forth in Section 4.4. A
Participant who fails to timely file a distribution election for a Plan Year
shall be deemed to have elected to receive the portion of his or her Vested
Account attributable to the relevant Plan Year in a single lump-sum payment
within 30 days after his or her Separation from Service, or on the first day of
the seventh month following his Separation from Service if he or she is a
Specified Person as of the date of the Separation from Service. If a
Participant’s Vested Account is less than $50,000, it will be distributed in a
single lump-sum distribution irrespective of any election to the contrary.

6.3 Change of Former Timing of Payments. A Participant may make a subsequent
election no later than 12 months prior to the date that he or she would be
eligible to receive a distribution under this Plan, to change the timing and
form of payment of the distribution; provided, however, that the payment, or
first payment in the case of a series of payments, under the subsequent election
shall be deferred to a date that is at least five (5) years after the date the
Participant would have been eligible to receive, or begin receiving, the
distribution under the

 

11



--------------------------------------------------------------------------------

prior election. To be effective, any such election must be in writing timely
made and received by the Committee, and cannot be effective for at least 12
months after the date on which the election is made. The requirement in this
Section 6.3 that the first payment with respect to which any election thereunder
applies must be deferred for at least five (5) years shall not apply to a
payment on account of the Participant’s death, Disability or in the event of an
Unforeseeable Emergency.

6.4 Distribution on Account of Separation from Service or Disability. Subject to
Section 6.8, upon a Participant’s Disability or Separation from Service, the
Company shall distribute, or begin distributing, to the Participant (or the
Participant’s Beneficiary) within a reasonable period of time (commencing not
later than 30 days after such separation), the Participant’s Vested Account.
Such distribution(s) shall be in the form specified on the distribution election
form(s) filed with the Committee that covers the relevant Vested Account. If no
effective election form exists, the distribution shall be distributed in the
form of a lump-sum payment equal to the relevant portion of the Participant’s
Vested Account.

6.5 Continuation of Hypothetical Accruals to the Vested Account After
Commencement of Distributions. If any Vested Account of a Participant is to be
distributed in a form other than a lump sum, then such Vested Account shall
continue to be adjusted for hypothetical income, gain or loss and any payment or
distributions attributable to the Vested Account as described in Section 5.1,
and 5.2, until the entire Vested Account has been distributed.

6.6 Unforeseeable Emergency Distribution. In the event that the Committee, upon
the written request of a Participant, determines in its sole discretion that
such Participant has incurred an Unforeseeable Emergency, as defined in
Section 2.30, such Participant may be entitled to receive a distribution of part
or all of the Participant’s Vested Account, in an amount not to exceed the
lesser of (a) the amount determined by the Committee in accordance with
Section 2.30, or (b) the value of such Participant’s Vested Account at the time
of the emergency. Such amount shall be paid in a single lump-sum payment as soon
as administratively practicable after the Committee has made its determination
with respect to the availability and amount of such distribution; provided,
however, that the payment shall not be made after the later of the end of the
taxable year of the Company with respect to which the Unforeseeable Emergency
arises or the 15th day of the third month following the date of the occurrence
of the Unforeseeable Emergency. If a Participant’s Account is deemed to be
invested in more than one Deemed Investment, such distribution shall be made pro
rata from each of such Deemed Investments. For purposes of the foregoing, such
distribution shall be made from the Participant’s Account beginning with the
oldest Account in the following order: First, such amount shall be debited from
the Participant’s Deferral Account, and second, from the Participant’s Company
Account (subject to forfeitures with respect to the non-vested portion of the
Company Account utilized for such distribution).

6.7 Distribution on Account of Completion of a Fixed Deferral Period. At the
time of a Participant’s election to participate in this Plan, the Participant
may elect to receive the Distribution of a Participant’s Vested Account
(established only in respect of the relevant Plan Year), or any applicable
Vested Plan Year Company Sub-Account or Plan Year Deferral Sub-Account on the
completion of a fixed deferral period elected by the Participant on forms
provided by the Committee.

 

12



--------------------------------------------------------------------------------

6.8 Limitation on Distributions to Certain Key Employees. Notwithstanding any
other provision of this Plan to the contrary, to the extent that a Participant
is a Specified Person and the Participant’s distribution is on account of
Separation from Service, distributions may not be made before the date which is
six months after the date of the Separation from Service. Payments to which the
Participant would otherwise be entitled during the six-month period described
above shall be delayed and paid in a lump sum on the first day of the seventh
month after the date of the Separation from Service.

ARTICLE VII

Committee

7.1 Authority. The Committee has full and absolute discretion in the exercise of
each and every aspect of the rights, power, authority and duties retained or
granted it under this Plan, including without limitation, the authority to
determine all facts, to interpret this Plan, to apply the terms of this Plan to
the facts determined, to make decisions based upon those facts and to make any
and all other decisions required of it by this Plan, such as the right to
benefits, the correct amount and form of benefits, the determination of any
appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
Article and elsewhere in this Plan. The Committee may correct any defect or any
omission or reconcile any inconsistency in this Plan or any agreement or
document related to this Plan in the manner and to the extent the Committee
deems necessary or appropriate. Notwithstanding any provision of law, or any
explicit ruling or implicit provision of this document, any action taken, or
finding, interpretation, ruling or decision made by the Committee in the
exercise of any of its rights, powers, authority or duties under this Plan shall
be final and conclusive as to all parties, including without limitation all
Participants, former Participants and beneficiaries, regardless of whether the
Committee or one or more if its members may have an actual or potential conflict
of interest with respect to the subject matter of the action, finding,
interpretation, ruling or decision. No final action, finding, interpretation,
ruling or decision of the Committee shall be subject to de novo review in any
judicial proceeding. No final action, finding, interpretation, ruling or
decision of the Committee may be set aside unless it is held to have been
arbitrary and capricious by a final judgment of a court having jurisdiction with
respect to the issue. To the extent Plan distributions are payable in a form
other than a single lump sum (e.g., installments), the Committee shall determine
the methodology for computing such payments.

7.2 Delegation of Authority. The Committee may delegate any of its powers or
responsibilities to one or more members of the Committee or any other person or
entity.

7.3 Procedures. The Committee may establish procedures to conduct its operations
and to carry out its rights and duties under this Plan. Committee decisions
shall be made by majority action. The Committee may act by written consent.

 

13



--------------------------------------------------------------------------------

 

7.4 Compensation and Expenses. The members of the Committee shall serve without
compensation for their services, but all expenses of the Committee and all other
expense incurred in administering this Plan shall be paid by the Company

7.5 Indemnification. The Company shall indemnify the members of the Committee
and/or any of their delegates against the reasonable expenses, including
attorney’s fees, actually and appropriately incurred by them in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
thereto, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with this Plan and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) and against all amounts
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in a
suit of final adjudication that such Committee member is liable for fraud,
deliberate dishonesty or willful misconduct in the performance of his or her
duties; provided that within 60 days after the institution of any such action,
suit or proceeding a Committee member has offered in writing to allow the
Company, at its own expense, to handle and defend any such action, suit or
proceeding.

ARTICLE VIII

Amendment and Termination

The Company retains the power to amend this Plan or to terminate this Plan at
any time by action of the Board. No such amendment or termination shall
adversely affect any Participant or Beneficiary with respect to his or her right
to receive a benefit in accordance with Article VI, determined as of the later
of the date that the Plan amendment or termination is adopted or the date such
Plan amendment or termination is effective, unless the affected Participant or
Beneficiary consents to such amendment or termination. No amendment or
termination of this Plan shall be made in a manner that results in noncompliance
with the requirements of Code Section 409A, to the extent applicable.

ARTICLE IX

Miscellaneous

9.1 Plan Does Not Confer Right to be a Director or an Employee. Nothing
contained in this Plan shall be deemed to give any Participant the right to be
retained in the employment or directorship of the Company, to interfere with the
rights of the Company to discharge any Participant at any time or to interfere
with a Participant’s right to terminate his employment or directorship at any
time.

9.2 Nonalienation and Nonassignment. Except for debts owed to the Company by a
Participant or Beneficiary, and in accordance with Section 9.5, no amounts
payable or to become payable under this Plan to a Participant or Beneficiary
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same by a Participant or
Beneficiary prior to distribution as herein provided shall be null and void.

 

14



--------------------------------------------------------------------------------

 

9.3 Tax Withholding. The Company shall have the right to deduct from any
payments to a Participant or Beneficiary under this Plan any taxes required by
applicable law to be withheld with respect to such payments. In addition, the
Company shall have the right to deduct from any Participant’s base salary or
other compensation any applicable employment taxes or other required
withholdings with respect to a Participant.

9.4 FICA Withholding/Employee Deferrals/Company Contributions. If the
Participant is an employee of the Company, for each payroll period, the Company
shall withhold from that portion of the Participant’s Compensation that is not
being deferred under this Plan, the Participant’s share of FICA and other
applicable taxes that are required to be withheld with respect to (i) Employee
Deferrals, and (ii) Company Contributions as they vest and become subject to
such FICA withholding. To the extent that there are insufficient funds to
satisfy all applicable tax withholding requirements in a timely manner, the
Company reserves the right to reduce the Participant’s Employee Deferrals, as
required to provide available funds for applicable tax withholding requirements.
To the extent there are still insufficient funds to satisfy all such applicable
tax withholding requirements, the Participant shall timely remit cash funds to
the Company sufficient to cover such withholding requirements.

9.5 Setoffs. As a condition to the receipt of any benefits hereunder, the
Committee, in its sole discretion, may require a Participant or Beneficiary to
first execute a written authorization, in the form established by the Committee,
authorizing the Company to offset from the benefits otherwise due hereunder any
and all amounts, debts or other obligations, incurred in the ordinary course of
the service relationship, owed to the Company by the Participant. Where such
written authorization has been so executed by a Participant, benefits hereunder
shall be reduced accordingly. The Committee shall have full discretion to
determine the application of such offset and the manner in which such offset
will reduce benefits under this Plan; provided, however, that the amount offset
in any one taxable year does not exceed $5,000 and the offset is taken at the
same time and in the same amount as the debt otherwise would have been due from
the Participant, but only at the time that an amount is otherwise payable to a
Participant under this Plan.

9.6 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in
this Plan, shall be deemed to include the feminine gender.

9.7 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of this Plan, the text shall control.

9.8 Applicable Law. Except to the extent preempted by U.S. federal law, the
terms and provisions of this Plan shall be construed in accordance with the laws
of the State of Texas, other than any conflicts of laws provisions thereof which
would result in the application of the laws of any other jurisdiction.

 

15



--------------------------------------------------------------------------------

 

9.9 Successors. All obligations under this Plan shall be binding upon the
Company and any successors and assigns, in accordance with its terms, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or other transaction, involving all or substantially all
of the business and/or assets of the Company.

9.10 Claims Procedure. The Committee shall have sole discretionary authority
with regard to the adjudication of any claims made under this Plan. All claims
for benefits under this Plan shall be submitted in writing, shall be signed by
the claimant and shall be considered filed on the date the claim is received by
the Committee. In the event a claim is denied, in whole or in part, the claims
procedures set forth below shall be applicable.

Upon the filing of a claim as above provided and in the event the claim is
denied, in whole or in part, the Committee shall within ninety (90) days, or
forty five (45) days for disability-related claims, provide the claimant with a
written statement which shall be delivered or mailed to the claimant to his or
her last known address, which statement shall contain the following:

 

(a) the specific reason or reasons for the denial of benefits;

 

(b) a specific reference to the pertinent provisions of this Plan upon which the
denial is based;

 

(c) a description of any additional material or information necessary for the
claimant to perfect his claim for benefits and an explanation of why such
material and information is necessary; and

 

(d) an explanation of the review procedure provided below.

If special circumstances require additional time for processing the claim, the
Committee shall advise the claimant prior to the end of the initial ninety
(90) day or forty-five (45) day period, setting forth the reasons for the delay
and the approximate date the Committee expects to render its decision. Any such
extension shall not exceed ninety (90) days, or thirty (30) days for disability
related claims.

Within ninety (90) days after receipt of the written notice of denial of a claim
as provided above, a claimant or his or her authorized representative may
request a review of the denial upon written application to the Committee, may
review pertinent documents and may submit issues and comments in writing to the
Committee. Within sixty (60) days (or forty-five days in the case of a
disability-related claim) after receipt of a written request for review, or
within one hundred and twenty (120) days (or ninety days for disability-related
claims) in the event of special circumstances which require an extension of time
for processing such application for review, the Committee shall notify the
claimant of its decision by delivery by Certified or Registered Mail to his or
her last known address. The decision of the Committee shall be in writing and
shall include the specific reasons for the decision and specific references to
the pertinent provisions of this Plan on which such decision is based. The
Committee shall advise the claimant prior to the end of the initial sixty
(60) day or forty-five day period, as applicable, if additional time is needed
to process such application for review. The decision of the Committee shall be
final and conclusive.

 

16



--------------------------------------------------------------------------------

 

9.11 Claims/Disputes. Any dispute or claim arising out of this Plan or the
breach thereof, which is not settled under this Plan’s administrative claims
procedure and which is pursued beyond such claims procedure, shall be brought in
Federal District Court, in Harris County, Texas.

9.12 Conduct Injurious to the Company. Notwithstanding anything in this Plan to
the contrary, any and all benefits otherwise payable to any Participant
hereunder, except to the extent of any prior distributions under this Plan,
shall be forever forfeited if it is determined by the Committee, in its sole
discretion, that such Participant has engaged in conduct injurious to the
Company, including but not limited to the following:

 

(a) dishonesty while in the employ of the Company or while serving as a director
of the Company;

 

(b) imparting, disclosing or appropriating proprietary information for himself
or herself or to or for any other person, firm, corporation, association or
entity for any reason or purpose whatsoever, except if required by applicable
law or at the Company’s direction;

 

(c) performing any act or engaging in any course of conduct which has or may
reasonably have the effect of demeaning the name or business reputation of the
Company; or

 

(d) providing goods or services to or becoming an employee, owner, officer,
agent, consultant, advisor or director of any firm or person in any geographic
area which competes with the Company in any phase of any of the business lines
or services offered by the Company as of the Participant’s Retirement Date or
the date the Participant ceases to be a Director.

9.13 Compliance with Code Section 409A. This Plan is intended to meet the
requirements of Section 409A of the Code, as applicable, in order to avoid any
adverse tax consequences resulting from any failure to comply with Section 409A
of the Code and, as a result, this Plan shall be operated in a manner consistent
with such compliance. Except to the extent expressly set forth in this Plan, the
Participant (and/or the Participant’s Beneficiary, as applicable) shall have no
right to dictate the taxable year in which any payment hereunder that is subject
to Section 409A of the Code should be paid.

9.14 No Guarantee of Tax Consequences. None of the Board, officers or employees
of the Company, the Company or any affiliate of the Company makes any commitment
or guarantee that any federal, state or local tax treatment will apply or be
available to any individual or person participating hereunder or eligible to
participate hereunder.

9.15 Entire Agreement. This Plan document constitutes the entire Plan governing
the Company and each Participant with respect to the subject matters hereof and
supersedes all prior written and oral and all contemporaneous written and oral
agreements and understandings, with respect to the subject matters hereof. This
Plan may not be changed orally, but only by an amendment in writing signed by
the Company, subject to the provisions in this Plan regarding amendments
thereto.

 

17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, McDermott International, Inc. has caused this Plan to be
executed by its duly authorized officer, effective as provided herein.

 

McDermott International, Inc. By:  

/s/ Stephen M. Johnson

Title:  

President and Chief Executive Officer

Date:  

November 8, 2010

 

18